
	

113 HR 4301 IH: Restoration of America's Wire Act
U.S. House of Representatives
2014-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4301
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2014
			Mr. Chaffetz (for himself, Ms. Gabbard, Mr. Matheson, Mr. Smith of Texas, Mr. Jordan, Mr. Franks of Arizona, Mr. Holding, Mr. Wolf, Mr. Lankford, and Mr. Cleaver) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To restore long-standing United States policy that the Wire Act prohibits all forms of Internet
			 gambling, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Restoration of America's Wire Act.
		2.Wire Act clarificationSection 1084 of title 18, United States Code, is amended—
			(1)in subsection (a)—
				(A)by striking bets or wagers or information assisting in the placing of bets or wagers on any sporting event or
			 contest, and inserting any bet or wager, or information assisting in the placing of any bet or wager,;
				(B)by striking result of bets or wagers and inserting result of any bet or wager; and
				(C)by striking placing of bets or wagers and inserting placing of any bet or wager; and
				(2)by striking subsection (e) and inserting the following:
				
					(e)As used in this section—
						(1)the term bet or wager does not include any activities set forth in section 5362(1)(E) of title 31;
						(2)the term State means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or
			 a commonwealth, territory, or possession of the United States;
						(3)the term uses a wire communication facility for the transmission in interstate or foreign commerce of any
			 bet or wager includes any transmission over the Internet carried interstate or in foreign commerce,
			 incidentally or otherwise; and
						(4)the term wire communication has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153)..
			3.Rule of constructionNothing in this Act, or the amendments made by this Act, shall be construed—
			(1)to preempt any State law prohibiting gambling; or
			(2)to alter, limit, or extend—
				(A)the relationship between the Interstate Horseracing Act of 1978 (15 U.S.C. 3001 et seq.) and other
			 Federal laws in effect on the date of enactment of this Act;
				(B)the ability of a State licensed lottery retailer to make in-person, computer-generated retail
			 lottery sales under applicable Federal and State laws in effect on the
			 date of the enactment of this Act; or
				(C)the relationship between Federal laws and State charitable gaming laws in effect on the date of the
			 enactment of this Act.
				
